Citation Nr: 0503069	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  02-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefit sought.  

The veteran submitted additional medical consultation and 
treatment records in June 2004 after the case had been 
certified to the Board by the agency of original jurisdiction 
(AOJ).  Although such evidence has not first been considered 
by the AOJ, the submission was accompanied by a waiver of 
referral to the AOJ.  38 C.F.R. § 20.1304 (2004).  More 
significantly, medical evidence associated with the claims 
file since issuance of the Statement of the Case of November 
2002 is cumulative of the previously established PTSD 
diagnosis but does not suggest any stressors beyond those for 
which development has already been undertaken.  Since the 
issue before the Board is concerned with the establishment of 
verified stressor, such evidence is, thus, not pertinent and 
does not preclude a decision by the Board at this time.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation, and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

3.  The record does not demonstrate that the veteran engaged 
in combat with the enemy.

4.  The medical evidence does not show a link between a 
diagnosis of PTSD and a verified stressor.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by correspondence issued in October 2001 as well as 
the Statement of the Case of November 2002.  Thus, there is 
no prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claim have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the Board is unable to discern how that could be 
accomplished when, as here, the rating action on appeal 
preceded the enactment of the VCAA, and the notices pursuant 
to that legislation did not come into being until after the 
rating on appeal was initially adjudicated. 

Moreover, in this case, the claimant was provided every 
opportunity to submit evidence, and he even attended a 
hearing at the RO before a hearing officer as well as before 
the undersigned Veterans Law Judge at the RO.  He was 
provided with notice of the appropriate law and regulations.  
He was provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  The veteran was not 
prejudiced by virtue of the rating action that preceded 
enactment of the VCAA because the earlier rating action, 
unfettered by legal doctrines such as res judicata or 
collateral estoppel, does not carry the same weight as a 
judicial or even other final administrative determinations 
vis-à-vis the claimant's appeal.  Furthermore, the Statement 
of the Case of November 2002, issued after the initial VCAA 
notice, constitutes a decision that fully considered the 
VCAA.  Additionally, the Board does a de novo review of the 
evidence and is not bound by the RO's prior conclusions in 
this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, for these reasons, the Board finds that the intent 
and purpose of the VCAA were satisfied by the notice given to 
the veteran, and he was not prejudiced by any defect in the 
timing of that notice. 

The veteran has been variously diagnosed with an affective 
disorder and PTSD.  Medical records do not reflect treatment 
or diagnosis of any mental health disorder prior to the late 
1990's, nearly 30 years after the veteran's separation.  At 
his hearing before the undersigned, the veteran indicated 
that he has not received any mental health treatment other 
than that afforded through the VA.  This appeal arises out of 
the veteran's claim for service connection for PTSD.  In 
particular, the veteran maintains that he was exposed to 
stressful incidents during service in Vietnam, and that these 
incidents led to his development of PTSD.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

In particular, as relates to a claim for PTSD, prior to March 
7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a cognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  
Neither is VA required to accept statements or testimony, 
which is inherently incredible.  See Samuels v. West, 11 Vet. 
App. 433 (1998).  

The veteran's records do not show any awards or decorations 
consistent with his having engaged in combat.  The veteran's 
service medical records are silent as to complaints, 
treatment or diagnoses relating to any mental disorders or 
any treatment for combat wounds.  On his separation 
examination in October 1966, the veteran's mental status was 
reported as entirely normal.  According to the veteran's DD-
214 and other service records, he had service in the United 
States Army.  His occupational specialty was as a 
communications lineman.  His claimed stressors, as advanced 
over the years, include witnessing a close friend being 
killed by the explosion of a mine and witnessing a small 
child's death after being struck by a military vehicle.  In 
mental health settings that produced diagnoses of PTSD, the 
reported stressors were consistently limited to the latter 
incidents.   

Assuming, without conceding, that the diagnosis of PTSD is 
adequate, there is, nevertheless, a need to corroborate the 
claimed stressors.  A stressor involves exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others and the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

It bears emphasis that the sufficiency of a stressor is a 
medical determination and is presumed by a medical diagnosis 
of PTSD.  Cohen.  Nevertheless, the occurrence of a stressor 
is an adjudicatory determination.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  "Credible supporting evidence" is 
necessary as to such stressors and be obtained from service 
records or other sources.  Moreau, supra.  However, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a noncombat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The record does not support that the veteran engaged in 
combat.  Furthermore, the claimed stressors do not involve 
fighting with the enemy and, thus, are not even combat 
related.  Therefore, the claimed stressors require 
independent corroboration.  Unfortunately, the United States 
Armed Forces Center for Research of Unit Records (AFCRUR), 
was unable to verify the claimed stressors.  According to 
official records, the friend whose death the veteran claimed 
to have witnessed had died before the veteran arrived in 
Vietnam.  The veteran supplied the name of another soldier 
whose death was believed to have been occasioned by a mine 
explosion, but it turns out that that soldier did not die 
from a mine explosion.  Moreover, the AFCRUR did not have any 
morning reports for the veteran's unit for the brief period 
during which the veteran served in Vietnam.  Accordingly, the 
Board concludes that the claimed stressors are not 
verifiable. 

For the foregoing reasons, the Board finds that there is no 
credible corroborating evidence that the veteran was exposed 
to an in-service stressor.  In the absence of a verified 
stressor, diagnoses of post-traumatic stress disorder are not 
sufficient to support the claim.  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged post-traumatic 
stress disorder had its origins in the veteran's service.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); West v. 
Brown, 7 Vet. App. 70, 78 (1994).

Since the veteran's claimed stressors have not been verified, 
the diagnosis of post-traumatic stress disorder was based on 
an unsubstantiated history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  See West, 
7 Vet. App. at 78.  The reasonable doubt doctrine is not 
applicable in this case as the evidence is not evenly 
balanced.  See 38 C.F.R. § 3.102 (2004).  Accordingly, the 
Board is constrained to conclude that post-traumatic stress 
disorder was not incurred in or aggravated by service.


ORDER

Entitlement to service connection for PTSD is denied. 



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


